Case 2:19-cv-04752-CCC-SCM Document 5 Filed 05/06/19 Page 1 of 2 PageID: 112




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY



  ROBERT LOWINGER, Individually and On
  Behalf of All Others Similarly Situated,                        Case No. 2:19-cv-04752
                                Flaint
                                                                   CLASS ACTION
        V.
                                                                   JURY TRIAL DEMANDED
  CELGENE CORPORATION, MARK J. ALLES,
  RICHARD W. BARKER, HANS BISHOP,
  MICHAEL W. BONNEY, MICHAEL D. CASEY,
  CARRIE S. COX, MICHAEL A. FRIEDMAN,
  JULIA A. HALLER, PATRICIA HEMINGWAY
  HALL, JAMES J. LOUGHLIN, ERNEST MARIO,
  and JOHN H. WEILAND,

                                Defendants.




                                      NOTICE OF DISMISSAL

             In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff, Robert

  Lowinger (“Plaintiff’), by counsel, hereby gives notice that he is dismissing all claims in the

  above captioned matter (the “Action”), with prejudice as to himself and without prejudice as to

  claims on behalf of the putative class in the Action. Because this notice of dismissal is being

  filed before service by defendants of either an answer or a motion for summary judgment,

  Plaintiffs dismissal of the Action is effective upon filing of this notice.
Case 2:19-cv-04752-CCC-SCM Document 5 Filed 05/06/19 Page 2 of 2 PageID: 113




 Dated: May 3, 2019                  KANTROWTTZ, GOLDHAMER & GRAIFMAN,
                                     PC




                                       By: Is! Gary S. Graifman
                                       Gary S. Graifman
                                       210 Summit Avenue
                                       Montvale, NJ 07645
                                       Tel.: (201) 391-7000
                                       Email: ggraifman(kgg1aw.com

                                       Attorneys for Plaint ff




                                 s/Claire £. Cecchi       —




                            Claire C. Cecci U.SD.J.

                             Date:
